SCOTT KEITH WILSON, Federal Public Defender (#7347)
ROBERT K. HUNT, Assistant Federal Public Defender (#5722)
OFFICE OF THE FEDERAL PUBLIC DEFENDER
DISTRICT OF UTAH
Attorneys for Defendant
46 West Broadway, Suite 110
Salt Lake City, Utah 84101
Telephone: (801) 524-4010
Fax: (801) 524-4060
______________________________________________________________________________

                       IN THE UNITED STATES DISTRICT COURT

                                     DISTRICT OF UTAH


  UNITED STATES OF AMERICA,                                   NOTICE OF
                                                        WITHDRAWAL OF COUNSEL
   Plaintiff,

  v.

  MURAT SULJOVIC,                                          Case No. 2:19-mj-00566 DBP

   Defendant.



       Robert K. Hunt, hereby provides Notice of Withdrawal of Counsel for the above entitled

case, as counsel no longer represents Mr. Suljovic. Assistant Federal Public Defender, Jessica

Stengel, continues to represent Mr. Suljovic.

       DATED this 2nd day of October, 2019.

                                                    /s/ Robert K. Hunt
                                                    ROBERT K. HUNT
                                                    Assistant Federal Defender
